Citation Nr: 0842113	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
claimed as vision loss.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected right knee disability status post total 
right knee replacement with degenerative changes, prior to 
November 30, 2006.  

3.  Entitlement to a rating in excess of 30 percent for the 
service-connected right knee disability status post total 
right knee replacement with degenerative changes from January 
1, 2008 to January 20, 2008.

4.  Entitlement to an increased (compensable) rating for the 
service-connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1984 to September 
1988, with 16 years of prior active service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that confirmed and continued a 10 percent rating 
under Diagnostic Code 5257-5010 for the veteran's service-
connected right knee disability; confirmed and continued a 
noncompensable rating for the service-connected left ear 
hearing loss; and denied service connection for an eye 
condition (vision loss).  

During the appeal period, the veteran underwent a total right 
knee replacement.  The RO thereafter issued a rating decision 
in January 2007 that assigned a temporary evaluation of 100 
percent effective on November 30, 2006 for the service-
connected right knee disability based on surgical or other 
treatment necessitating convalescence.  An evaluation of 30 
percent was assigned thereafter, effective on January 1, 
2008.  As a result of the knee replacement, the diagnostic 
code under which the right knee disability was originally 
rated was changed to Diagnostic Code 5055 to comport with the 
post-operative status of the total right knee replacement.  

In January 2008, the veteran underwent a subsequent right 
knee surgery.  A February 2008 rating decision assigned 
another temporary 100 percent evaluation based on surgical 
treatment necessitating convalescence associated with the 
status post total knee replacement.  This temporary total 
rating is effective from January 21, 2008, and remains in 
effect until February 28, 2009.  A 30 percent rating is 
assigned as of March 1, 2009.  As the award is not a complete 
grant of benefits, the issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993)

In October 2008, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  At the hearing, the veteran 
testified that his claim for an increased rating for the 
service-connected left ear hearing loss was supposed to be a 
claim for service-connection for right ear hearing loss.  He 
further testified that he could not understand why his 
hearing loss in one ear was service-connected, but the 
hearing loss in his other ear was not service-connected.  
Although the veteran raises a valid argument, the Board does 
not currently have jurisdiction to address a claim of service 
connection for right ear (bilateral) hearing loss.  The 
matter is therefore referred to the RO for appropriate 
action.  

The issue regarding an increased rating for the right knee 
disability has been recharacterized to comport with the 
evidence of record; specifically, the two right knee 
surgeries.


FINDINGS OF FACT

1.  The veteran does not have a current eye disability for VA 
compensation purposes; his decreased visual acuity and/or 
astigmatism are not due to disease or injury incurred in 
service.

2.  Prior to the veteran's right knee replacement surgery in 
November 2006, the veteran's service-connected right knee 
disability was manifested by moderately severe degenerative 
joint disease with limited motion of the right knee from 5 to 
120 degrees, with additional pain on motion, weakness, 
fatigue and incoordination that affected his ability to work 
efficiently.

3.  The medical evidence shows that the veteran's first knee 
replacement in November 2006 was not fully successful, 
resulting in chronic residuals consisting of severe painful 
motion and weakness in the right knee, necessitating a second 
right knee surgery on January 21, 2008

4.  The veteran's service-connected left ear hearing loss is 
manifested by a pure tone threshold average of 50 decibels 
with discrimination ability of 100 percent, corresponding to 
no worse then Level I hearing in the left ear; Level I 
hearing must be assigned for the non-service-connected right 
ear hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
eye condition, claimed as vision loss, have not been met.  38 
U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for the assignment of a 20 percent rating, 
but no higher, for the service-connected right knee 
disability with degenerative joint disease have been met from 
February 28, 2005 to November 29, 2006.  38  U.S.C.A. §§ 
1155, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2008).  

3.  The criteria for the assignment of a 60 percent rating, 
but no higher, for the service-connected status post total 
right knee replacement have been met from January 1, 2008 to 
January 20, 2008.  38  U.S.C.A. §§ 1155, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5055, 5257, 5260, 5261 (2008).  

4.  The criteria for the assignment of a compensable rating 
for the service-connected left ear hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Tables VI, VIA, and VII, Diagnostic 
Code 6100 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letters dated April 2005 and June 2005.

The notification letters substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the service connection claims and the relative duties of VA 
and the claimant to obtain evidence.  

The notice provided to the appellant did not specifically 
comply with the holdings in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) or Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, subsequent duty-to-assist letters were sent 
to the veteran after the initial adjudication, in March 2006 
and June 2008.  The March 2006 letter specifically notified 
the veteran regarding initial disability ratings and 
effective dates for grants of service connection, and the 
June 2008 letter provided notice of how disability ratings 
are assigned and included the specific rating criteria 
pertaining to hearing loss and orthopedic knee disabilities.  
These letters were followed by a July 2008 Supplemental 
Statement of the Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claims.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  
Moreover, the veteran testified at his videoconference 
hearing in October 2008 that he understood what evidence was 
necessary to substantiate his claims and what had to be 
provided to prevail on his claims.

VA has attempted to obtain service medical records; however, 
they are not of record and appear to be missing.  The claims 
file was re-built, indicating that an original file was lost.  
As explained below, however, the lack of service medical 
records is not prejudicial to the veteran in this case.  The 
veteran has already established service connection for left 
ear hearing loss and the right knee disability, and service 
medical records are therefore not pertinent to the claims for 
increased ratings.  Regarding the eye/vision claim, the 
veteran does not have a current disability for which service 
connection may be established.  Thus, despite what the 
missing service medical records might show, service 
connection may not be established absent a current 
disability.  

Regarding the increased rating claims, VA has assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

The veteran was not afforded a VA eye examination to 
determine the likely etiology of the claimed vision loss; 
however, no such examination is necessary in this case 
because there is no evidence of a current eye disability 
(other than decreased visual acuity and astigmatism - 
conditions not subject to service connection per se - and 
there is no medical evidence in the claims file to suggest 
that the veteran suffered injury or disease to either eye 
that resulted in the current astigmatism or decreased visual 
acuity.  In disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran seeks service connection for loss of visual 
acuity and astigmatism.  At his video conference before the 
undersigned in October 2008, the veteran testified that he 
began to have trouble reading during service in the mid 
1970's, and was referred for an astigmatism.  When asked if 
he ever injured either of his eyes during service, he replied 
that he was hit with a baseball above the left eye and 
received stitches.  The veteran never suggested that this 
injury may have led to the vision loss, and, in fact, the 
veteran testified that the vision in his right eye was worse 
than his left eye.  He also testified that he was not 
currently being treated for any eye conditions.  

A March 2006 vision examination reveals signs of early age-
related macular degeneration, increased astigmatism and 
presbyopia.  

The claims file has been re-built, and there are no service 
medical records for review.  Nevertheless, there is no 
medical evidence of record indicating any current condition 
of the eyes, other than decreased visual acuity and a 
possible astigmatism, neither of which is service-connectable 
without evidence showing that such conditions were caused by 
an underlying in-service disease or injury.  The veteran does 
not contend such, and although he apparently received 
stitches above his left eye during service, he never asserted 
that this injury was the cause for his natural loss of 
vision.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning applicable 
legislation providing compensation benefits.  38 C.F.R. § 
3.303(c).  

The veteran's testimony that his vision began to deteriorate 
during service is considered credible; however, service 
connection is not warranted, because normal, age-related loss 
of vision is not service-connectable.  Because there is no 
evidence of a current eye disability for which service 
connection may be established, the preponderance of the 
evidence is against the claim of service connection for an 
eye disability, there is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran seeks an increased rating for the service-
connected postoperative total right knee replacement with 
degenerative joint disease (DJD).  It is appropriate to 
consider whether separate ratings should be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  It is of particular significance in this case 
given that the veteran underwent two total right knee 
replacements during the appeal period.  Since the date of the 
veteran's claim for increase, received on February 28, 2005, 
the service-connected right knee disability has been rated as 
10 percent disabling prior to November 30, 2006, 100 percent 
disabling from November 30, 2006 to December 31, 2008, 30 
percent disabling from January 1, 2008 to January 20, 2008, 
100 percent disabling from January 21, 2008 to March 1, 2009, 
and rated 30 percent thereafter.  The periods of time during 
which the 100 percent ratings are assigned are not for 
consideration as that is the highest possible rating 
assignable.  Thus, the only periods for consideration are:  
(1) the period during which the 10 percent rating is assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257-5010 
(from the date of claim until the date of the first knee 
replacement on November 30, 2006) and the period between the 
end of the first temporary total rating (January 1, 2008) and 
the beginning of the current temporary total rating (January 
21, 2008) during which a 30 percent rating is currently 
assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Although the current temporary total rating is scheduled to 
expire on March 1, 2009, with a 30 percent rating assigned as 
of that date, the Board is unable to determine whether an 
increase is warranted at the time of expiration of the 
temporary total rating on March 1, 2009 because that date is 
in the future and the extent of the veteran's disability as 
of that date can not be now determined.

Right Knee degenerative joint disease
        (Pre November 2006 total right knee replacement)

Prior to the total right knee replacement in November 2006, 
the service-connected right knee disability was rated based 
on arthritis, limitation of motion, subluxation and 
instability, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257-5010.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's service-connected DJD of the right knee has 
been rated as 10 percent disabling prior to November 30, 
2006, based on noncompensable limitation of motion with 
objective evidence of arthritis.  

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 10 percent 
evaluation is warranted for x-ray evidence of arthritic 
involvement of two or more major joints, and a 20 percent 
rating is warranted when there is x- ray evidence of 
arthritic involvement of two or more major joints with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The knee is considered a major joint.  
38 C.F.R. § 4.45(f).

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned for limitation of flexion 
and limitation of extension, under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

According to VA examination in August 2005, the most limited 
range of motion of the right knee is from 5 to 120 degrees.  
That translates to noncompensable limitation of motion of the 
knee, under Diagnostic Code 5260 for flexion and Diagnostic 
Code 5261 for extension.  Based on the criteria at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, a 10 percent rating is 
therefore assigned for noncompensable arthritis of a major 
joint based on the veteran's objective evidence of arthritis.  

Although there was no effusion, lateral instability or 
subluxation noted per se, the examiner did find loose bodies 
on the x-ray study performed in conjunction with the 
examination.  

Consideration has been given to other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation when slight; a 20 percent disability 
rating requires moderate impairment of the knee due to 
recurrent subluxation or lateral instability, while a 30 
percent disability rating requires severe impairment of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  These 
ratings may be assigned in addition to the ratings based on 
limitation of motion.  Neither subluxation nor lateral 
instability has been objectively demonstrated on any 
examination; thus, a separate evaluation under Diagnostic 
Code 5257 is not warranted.

As the veteran does not have ankylosis of the knee, a rating 
under Diagnostic Code 5256 is not appropriate.  Additionally, 
the veteran has not demonstrated dislocated or semilunar 
cartilage, or impairment of the tibia and fibula such that a 
rating under Diagnostic Code 5259 or 5262 would be 
appropriate.

However, the veteran does have increased pain on motion as 
well as loose bodies shown on x-ray.  Given these additional 
findings, and the comment by the examiner that the veteran 
had additional functional loss due to pain, the next higher, 
20 percent rating is warranted for this initial rating 
period.  38 C.F.R. §§  4.40; 4.45.

VA examination in August 2005 noted pain, stiffness and 
crepitus.  X-rays confirmed moderate degenerative joint 
disease in addition to multiple loose joint bodies.  He had 
giving out of the right knee one to two times a month.  The 
veteran reported increased pain during the winter and flare-
ups on a weekly basis, during which time the pain increases 
and lasts anywhere from a couple of hours to all day.  The 
knee condition affected his work as a material handler 
because he had difficulty when carrying more than 20 pounds 
for a prolonged period of time, had difficulty squatting or 
bending.  Although no swelling was noted on examination, 
there was obvious bony deformity.  

Significantly, the mere fact that the veteran required a 
total right knee replacement is, albeit in hindsight, 
objective evidence that supports the veteran's contention 
that his right knee disability was more than 10 percent 
disabling prior to surgery in November 30, 2006.  

The evidence of record does not support the assignment of a 
30 percent rating prior to November 30, 2006 because there is 
no objective evidence of compensable limitation of motion, 
ankylosis, instability or subluxation.  The degenerative 
joint disease was no more than moderately severe during that 
time period.  

The evidence supports the assignment of a 20 percent rating, 
but no higher, for the service-connected right knee DJD prior 
to November 30, 2006.

Right knee - postoperative total right knee replacement

After the total right knee replacement in November 2006, the 
RO assigned a temporary total rating for surgical treatment 
necessitating convalescence.  That period ended on December 
31, 2007 and a 30 percent rating was assigned based on 
residuals of a total right knee replacement under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  The veteran thereafter 
informed the RO that he underwent a second surgery on January 
21, 2008, and another temporary total rating was assigned 
from January 21, 2008, and remains in effect.  Thus, the only 
period for consideration of whether an increased rating is 
warranted postoperatively, is that period between the 
temporary total ratings; from January 1, 2008 through January 
20, 2008.  

Diagnostic Code 5055 provides for a 100 percent rating for 
one year following implantation of a prosthesis after 
prosthetic replacement of a knee joint.  Thereafter, a 60 
percent rating is assigned if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knee is rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262, with a 
minimum rating of 30 percent.

The veteran's service-connected status post total right knee 
replacement must have been productive of chronic residuals 
consisting of severe painful motion or weakness during the 
period from January 1-20, 2008, given that he required a 
second surgery to correct the original surgery.  Moreover, VA 
fee basis examination report from November 2007 revealed that 
the veteran continued to have constant severe  pain in the 
right knee, with tenderness, swelling, effusion, crepitation, 
and limited motion.  In light of these findings, a 60 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055 is 
warranted for the service-connected status post total right 
knee replacement from January 1, 2008 to January 20, 2008.  



Left Ear Hearing Loss

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
38 C.F.R. § 4.85(d).  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4, including 
38 C.F.R. § 4.85 and Code 6100.  The manifestations of a 
nonservice-connected disability may not be used in evaluating 
a service-connected disability.  38 C.F.R. § 4.14.  
Consequently, if a claimant has service-connected hearing 
loss in one ear and nonservice-connected hearing loss in the 
other ear, the hearing in the ear having nonservice-connected 
loss should be considered normal for purposes of computing 
the service-connected disability rating, unless the claimant 
is totally deaf in both ears.  See VAOPGCPREC 32-97, August 
29, 1997.  Boyer v. West, 11 Vet. App. 474 (1998).

The veteran is not totally deaf in both ears.  On the 
authorized VA audiological evaluation for rating purposes, in 
February 2008, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
65
65
LEFT
25
35
65
85
80

The pure tone threshold average (the sum of pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
50 in the right ear.  The left, non service-connected, ear is 
considered normal for rating purposes.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear.

The assignment of disability ratings for hearing impairment 
are derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). I n this case, the audiometric findings of February 
2008 produce a numeric designation of "I" for the right ear.  
When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100.  While the veteran 
may feel that his hearing deficit warrants a compensable 
rating, the findings of the trained medical personnel based 
on appropriate testing provide a preponderance of evidence 
against the claim.  Because the preponderance of evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and a compensable rating for the service-connected 
right ear hearing loss is not warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  


ORDER

Service connection for an eye disability, to include vision 
loss, is denied.  

An increased rating of 20 percent, but no higher, is granted 
for the service-connected right knee DJD, for the period from 
February 28, 2005 to November 29, 2006, subject to the laws 
and regulations governing the payment of monetary benefits.

An increased rating of 60 percent, but no higher, is granted 
for the service-connected status post total right knee 
replacement, for the period from January 1, 2008 to January 
20, 2008, subject to the laws and regulations governing the 
payment of monetary benefits.

An increased (compensable) rating for the service-connected 
right ear hearing loss is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


